 1    Jay L. Rosenlieb, SBN 109737
      Gannon Elizabeth Johnson, SBN 253263
 2    KLEIN, DENATALE, GOLDNER,
      COOPER, ROSENLIEB & KIMBALL, LLP
 3    4550 California Ave., Second Floor
      Bakersfield, CA 93309
 4    Telephone: 661-395-1000
      Facsimile: 661-326-0418
 5    Email:     jlr@kleinlaw.com
                 GJohnson@kleinlaw.com
 6
      Attorneys for Defendants LORENA
 7    MAYEN, RONI R. MAYEN, AND
      MAYEN ENTERPRISE
 8

 9
10
                                           UNITED STATES DISTRICT COURT
11
                      EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
12

13    RORY CHAVEZ,                                          Case No. 1:19-CV-00604-LJO-JLT

14                                           Plaintiff,     STIPULATION TO EXTEND
                                                            RESPONSIVE PLEADING DEADLINE
15              v.                                          OF ALL NAMED DEFENDANTS;
                                                            [PROPOSED] ORDER
16    LORENA MAYEN;
                                                            (Doc. 9)
      RONI R. MAYEN;
17
      MAYEN ENTERPRISE, a California
18    Corporation; and Does 1-10,

19                                           Defendants.

20
              Plaintiff RORY CHAVEZ, by and through his attorney of record Phyl Grace, Esq.
21
     of Potter Handy LLP, and defendants LORENA MAYEN, RONI R. MAYEN, and
22
     MAYEN ENTERPRISE (collectively referred to herein as “Defendants”), by and through
23
     their attorneys of record Jay L. Rosenlieb, Esq. and Gannon Elizabeth Johnson, Esq. of
24
     Klein, DeNatale, Goldner, Cooper, Rosenlieb & Kimball, LLP, hereby stipulate to the
25
     following:
26
              1. Defendant LORENA MAYEN shall have up to and including June 20, 2019 to
27
                     file a responsive pleading to Plaintiff’s Complaint for Damages and Injunctive
28
                     Relief for Violations of American’s with Disabilities Act and Unruh Civil
30
      19cv604.o.grnt.stip.eot responsive                           STIPULATION TO EXTEND DEADLINE
31    pleading.Chavez.LJO.JLT
 1                 Rights Act;

 2            2. Defendant RONI R. MAYEN shall have up to and including June 20, 2019 to

 3                 file a responsive pleading to Plaintiff’s Complaint for Damages and Injunctive

 4                 Relief for Violations of American’s with Disabilities Act and Unruh Civil

 5                 Rights Act; and

 6            Good cause exists for the stipulated extensions as Defendants recently retained

 7   their counsel, who requires time to review the Complaint and investigate the allegations

 8   contained therein prior to filing any responsive pleading(s) on behalf Defendants.

 9
      Dated: June 5, 2019                                 POTTER HANDY LLP
10

11                                                        /S/_______________________________
                                                   By:
12                                                        PHYL GRACE
                                                          Attorney for Plaintiff RORY CHAVEZ
13

14

15    Dated: June 5, 2019                                 KLEIN, DENATALE, GOLDNER
                                                          COOPER, ROSENLIEB & KIMBALL, LLP
16

17                                                 By:    /S/_______________________________
                                                          JAY L. ROSENLIEB
18                                                        GANNON ELIZABETH JOHNSON
                                                          Attorneys for Defendants LORENA
19                                                        MAYEN, RONI R. MAYEN, AND
                                                          MAYEN ENTERPRISE
20

21                                               ORDER
22            The stipulation of the parties is GRANTED. The defendants SHALL file their responsive
23   pleadings no later than June 20, 2019.
24

25   IT IS SO ORDERED.

26       Dated:        June 6, 2019                         /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
27

28

30                                                 2
      19cv604.o.grnt.stip.eot responsive                     STIPULATION TO EXTEND DEFENDANTS’
31    pleading.Chavez.LJO.JLT                                     RESPONSIVE PLEADING DEADLINE
